Citation Nr: 0529653	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-10 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include degenerative disc disease.

2.  Entitlement to service connection for lower extremity 
neuropathy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1974 to November 1982, and from October 1984 to 
October 1987.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision by the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  In his February 
2004 substantive appeal the veteran requested a hearing 
before a Veterans Law Judge.  In March 2004 he withdrew the 
request.  


FINDINGS OF FACT

1.  A low back disability was not manifested in service; 
arthritis of the lumbar spine was not manifested in the first 
postservice year; and it is not shown that any current low 
back disability is related to service.

2.  It is not shown that the veteran currently has lower 
extremity neuropathy.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder, to include 
degenerative disc disease is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).

2.  Service connection for lower extremity neuropathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

A December 2002 letter from the AOJ to the appellant (prior 
to the initial AOJ decision) informed him of what evidence 
was required to substantiate his claims and of his and VA's 
respective duties in securing evidence (i.e., what portion of 
the evidence he and VA were each responsible for obtaining).  
The April 2003 rating decision and the January 2004 statement 
of the case (SOC) explained what the record showed and why 
the claims were denied.  The SOC, at page 3, also advised the 
appellant to "provide any evidence in [his] possession that 
pertains to the claim[s]."  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice private 
medical records.  He was afforded a VA orthopedic examination 
in January 2003.  He contends that certain service medical 
records, namely, those associated with his being treated at 
the 31st evacuation hospital in Seoul, Korea in 1976 
following a vehicular roll-over accident have not been 
secured.  In December 2002, the National Personnel Records 
Center (NPRC) advised VA that the veteran's complete service 
medical records were forwarded to VA.  The record is 
complete.  VA's duties to notify and assist are met.  The 
appellant is not prejudiced by the Board's proceeding with 
appellate review.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Factual Basis

The veteran essentially claims that he currently has low back 
problems and lower extremity neuropathy as a result of his 
involvement in a 1976 motor vehicle accident which occurred 
while he was serving in Korea.  His service medical records, 
including his examinations for service entrance (February 
1974), separation (October 1982), and re-enlistment (January 
1984), are devoid of any mention of complaints, medical 
findings or diagnoses of the low back or lower extremities.  
In August 1987 he waived the opportunity for a separation 
examination.  In his May 2003 notice of disagreement the 
veteran claimed he was in the process of adopting a child in 
Korea when he sustained the alleged accident in service.  A 
June 1976 medical record shows that he was afforded an 
examination for adoption purposes at the 121st evacuation 
hospital in Seoul, Korea.  No significant past history or 
medical contraindications for adoption were noted.  Treatment 
records from 1976 to 1987 (the time of the claimed accident 
to service separation) contain no mention of any low back or 
lower extremity complaints and/or treatment.  The veteran did 
not mention an accident (or injuries sustained in an 
accident) in Reports of Medical History he completed in 
October 1982 and January 1984.  

Postservice private medical records include a May 1994 
treatment record showing that examination of the spine was 
unremarkable.  A September 1996 X-ray report shows diagnoses 
of mild degenerative changes, minimal intervertebral disc 
space narrowing at L5-S1, and spondylolisthesis.  An October 
1996 treatment record includes diagnoses of osteoarthritis 
and L5-S1 disc disease.  A June 1998 treatment record notes a 
diagnosis of back strain.  A November 2001 X-ray report shows 
slight narrowing of the disc space at L4-L5.  A January 2002 
MRI [magnetic resonance imaging] report notes a diagnosis of 
degenerative arthritic changes of the lumbar spine.  A March 
2002 evaluation report shows that the veteran complained of 
low back pain since 1993.  In a September 2002 letter a 
physician reported that she had treated the veteran since 
March 2001 for back pain and noted that the problem began in 
November 1976 when he sustained a back injury while serving 
in the military.  The injury was noted to have caused 
progressive degenerative changes and spinal stenosis.  A 
November 2003 Medical Certificate shows that the veteran had 
been treated in 1991, at which time the diagnoses included 
(in pertinent part) lumbar spine syndrome, degenerative 
arthritis, and lumbar stenosis.  

On January 2003 VA orthopedic examination the veteran 
reported he was involved in a 1976 motor vehicle accident in 
service.  He added that he injured his back on other 
occasions while serving in Germany.  [In a letter received in 
February 2003 he claimed he hurt his back falling two flights 
down a tower ladder near Frankfort, Germany in 1982 and 
falling from a tailgate of a 2 1/2 ton truck in 1985 in 
Darmstadt, Germany.]  Examination showed neck and lumbosacral 
tenderness with marked spasms of the paravertebral muscles.  
Knee reflexes was normal.  Right ankle reflex was 2+ and left 
ankle reflex was 1+, but the veteran did not have any 
objective sensory deficits and muscle strength was grade 5 in 
the bilateral lower extremities.  Dorsalis pedis pulsations 
were normal, and Babinski sign testing was negative.  The 
diagnosis was mild carpal tunnel syndrome on the left side, 
degenerative disc disease of the cervical and lumbar spine 
segments, and lumbar spinal stenosis.  X-rays showed 
multilevel mild degenerative disc disease in the lumbar and 
cervical spine segments.  

In a lay statement received in January 2003, a US Army 
Colonel (retired) states that the veteran's involvement in a 
"major vehicle accident" in 1976 had been reported to him 
via tactical radio.  He added that the veteran was treated at 
a small dispensary, and later at a military hospital in 
Seoul, Korea.  The Colonel added that he received a copy of a 
medical report associated with examination of the veteran, 
and that these medical records were forwarded to tactical 
hospital staff at Camp Casey, Korea.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities (including, as here pertinent, 
arthritis) are presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  While a lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Id.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.



Analysis

Low Back Disorder, with Degenerative Disc Disease

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met; degenerative disc disease of the lumbar 
spine and lumbar spinal stenosis are diagnosed.  

The further two requirements to be satisfied are:  Evidence 
of disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  The veteran's service medical records are 
silent for low back complaints, abnormal findings, or 
treatment.  Consequently, direct service connection, i.e., on 
the basis that chronic disability became manifested in 
service and has persisted since, is not warranted.  The 
earliest competent (medical) evidence of low back pathology 
of record is in 1996.  Consequently, presumptive service 
connection for low back arthritis under 38 U.S.C.A. §§ 1112, 
1113 is not warranted.  There is no postservice continuity of 
complaints or symptoms pertaining to a low back disability 
prior to that time.  The Board notes that such a lapse of 
time between service separation (1987) and the earliest 
documentation of current disability (1996) is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  And the 
record is devoid of any medical opinion which other than on 
historical basis (see September 2002 private physician 
letter) relates the veteran's low back disability to service 
or to any event therein.  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

Regarding the statements by the veteran, as well as the lay 
statement by the retired US Army Colonel, the Board is 
mindful that while they are certainly competent to report 
recollections of events in service, as laypersons they are 
not competent to opine regarding the etiology of a disease or 
disability, i.e., to relate current disability to a remote 
injury in service.  See Espiritu, supra.  Notably, the 
veteran's service medical records make no mention of any low 
back complaints and/or treatment.  Without competent evidence 
of a nexus between the veteran's current low back disability 
and service, service connection for such disability is not 
warranted.  The preponderance of the evidence is against this 
claim.  Hence, it must be denied.

Lower Extremity Neuropathy

The threshold matter that must be addressed in any claim 
seeking service connection is whether there is competent 
evidence that the disability for which service connection is 
sought exists.  Here, there is no competent (medical) 
evidence that the veteran currently has lower extremity 
neuropathy.  The veteran was specifically advised that to 
establish service connection he must show that he has the 
claimed disability and that it is related to disease or 
injury in service.  He has not submitted any medical evidence 
of a current diagnosis of lower extremity neuropathy nor 
identified any treatment provider with records of treatment 
for such disability.  His service separation examination was 
negative for any indication of the claimed disability, and 
findings reflective of lower extremity neuropathy were not 
reported on January 2003 VA orthopedic examination.  As a 
layperson, the veteran is not competent to establish by his 
own opinion that he has a claimed disability (or to relate 
such disability to service).  See Espiritu, supra.  In the 
absence of proof of a present disability, there is no valid 
claim [of service connection].  Hickson, supra.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
threshold requirement for establishing entitlement to the 
benefit sought is not met.  Hence, the claim must be denied.








ORDER

Service connection for a low back disorder, to include 
degenerative disc disease, is denied.  

Service connection for lower extremity neuropathy is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


